Citation Nr: 1436599	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  11-26 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for scoliosis (claimed as back injury) and, if so, whether service connection for a back disorder is warranted.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, to include as secondary to a back disorder.

3.  Entitlement to a rating in excess of 20 percent for hemorrhoids.

4.  Entitlement to a compensable rating for psoriasis.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services



WITNESSES AT HEARING ON APPEAL

The Veteran and his niece


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Specifically, the Veteran has appealed an August 2009 rating decision wherein the RO denied an application to reopen a claim of entitlement to service connection for scoliosis (claimed as back injury).  

The Veteran has also appealed an April 2010 rating decision that addressed the issues of entitlement to increased ratings for hemorrhoids and psoriasis, service connection for major depressive disorder, and entitlement to a total disability rating based upon individual unemployability (TDIU).  However, in a notice of disagreement (NOD) received in May 2010, the Veteran did not appeal the denial of the TDIU.

In January 2013, the Veteran and his niece testified at a video-conference hearing before the undersigned Veterans Law Judge.  A hearing transcript is associated with record on appeal.   

With respect to the back disorder claim, prior final RO rating decisions have denied service connection for scoliosis; however, such reflect consideration of diagnoses of congenital scoliosis, degenerative scoliosis, chronic low back strain, chronic lumbar and sacroiliac pain, degenerative disc disease of the thoracolumbar spine and degenerative joint disease of the thoracolumbar spine.

In this regard, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.") A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record); 38 C.F.R. § 3.159(c) (2012). 

However, the Board notes that the United States Court of Appeals for the Federal Circuit has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996). 

Further, the Court has determined that the scope of Boggs and Ephraim is limited to claims to reopen. Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively-after there has been a finding of fact based upon competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009).  In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id. 

Therefore, under Boggs and Ephraim, new and material evidence is required to reopen the Veteran's claim of entitlement to service connection for scoliosis (claimed as back injury).  As the Board determines herein that such evidence sufficient to reopen the Veteran's claim has been received, the Board has recharacterized the merits of his claim as entitlement to service connection for back order.  Likewise, the service connection claim for major depressive disorder has been expanded to include all current psychiatric diagnoses.  See Clemons, supra.

The issues of entitlement to service connection for a back disorder and an acquired psychiatric disorder, and entitlement to increased ratings for hemorrhoids and psoriasis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final decision issued in October 2005, the RO denied the Veteran's application to reopen a claim of entitlement to service connection for scoliosis (claimed as back injury).
 
2.  Evidence added to the record since the final October 2005 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for scoliosis (claimed as back injury).



CONCLUSIONS OF LAW

1.  The October 2005 rating decision that denied the Veteran's application to reopen a claim of entitlement to service connection for scoliosis (claimed as back injury) is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).
 
2.  New and material evidence has been received to reopen the claim of entitlement to service connection for scoliosis (claimed as back injury).  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for scoliosis (claimed as back injury) is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA which is addressed in the REMAND portion of this decision.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection for arthritis may be established on a presumptive basis by showing that the disease manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307; 3.309(a). 

A Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111, 1132. 

In order to rebut the presumption of sound condition, VA must show by clear and unmistakable (obvious or manifest) evidence both (1) that the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service.  See § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003).

Congenital or developmental defects are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  VA's General Counsel has indicated that there is a distinction between a congenital or developmental "disease" and a congenital "defect" for service connection purposes.  VAOPGCPREC 82-90 (1990).  Congenital diseases may be recognized as service-connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  See 38 C.F.R. § 3.306.  However, congenital or developmental defects are not service connectable in their own right, although service connection may be granted for additional disability due to disease or injury superimposed upon a defect during service.  The presumption of soundness applies to a congenital disease but not to a congenital defect.  Quirin v. Shinseki, 22 Vet. App 390, 397 (2009).

Evidence is presumed credible for the purposes of reopening unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence relied upon in reopening the claim must be both new and material.  Smith v. West, 12 Vet. App. 312 (1999).

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Pursuant to 38 C.F.R. § 3.156(b), when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran seeks to establish his entitlement to service connection for a back disorder.  A July 1971 RO rating decision originally denied a claim of service connection for scoliosis on the basis that the Veteran's scoliosis was congenital in nature and not considered a disability for VA purposes.  

Prior to the expiration of the one year appeal period, the Veteran submitted a private examiner report in October 1971 offering a diagnosis of chronic lumbar and sacroiliac pain.  By letter dated October 22, 1971, the RO notified the Veteran of a continued denial of his claim and advised of his appellate rights.  The Veteran did not appeal this determination, or submit new and material evidence, within one year of the October 22, 1971 notice.  Therefore, the October 1971 decision became final.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 3.156(b), 20.202, 20.204.

Thereafter, a July 1992 RO rating decision denied an application to reopen the claim on the basis that the Veteran's scoliosis existed prior to service and was not shown to have been aggravated during military service.  By notice letter dated July 27, 1992, the Veteran was advised of this decision, but he did not appeal the decision, or submit new and material evidence, within one year of the date of notice.  Thus, this rating decision is final.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 3.156(b), 20.202, 20.204.

The RO most recently denied an application to reopen a claim of service connection for scoliosis (claimed as back injury) in an October 2005 rating decision on the basis that the evidence did not show that the Veteran had degenerative changes of the low back in service or that his scoliosis was aggravated during service.  By notice letter dated October 24, 2005, the Veteran was advised of this decision but he did not appeal the decision, or submit new and material evidence, within one year of the date of notice.  Thus, this rating decision is final.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 3.156(b), 20.202, 20.204.

The evidence of record before the RO in October 2005 included the Veteran's service treatment records (STRs).  A September 1965 pre-induction examination reflected a normal clinical evaluation of the spine.  The Veteran was hospitalized for 9 days beginning on January 30, 1967 due to a 6-month history of low back pain.  His examination was significant for mild lumbar scoliosis convexed to the left with left paravertebral muscle spasm and tenderness.  He was given an assessment of chronic low back strain which was deemed a line of duty injury (LOD).  

However, a February 27, 1967 inpatient record described the Veteran as demonstrating x-ray evidence of congenital scoliosis.  An April 1967 hospitalization summary, covering a period of 18 days, recorded a diagnosis of congenital scoliosis with chronic low back pain which existed prior to service (EPTS).  These records reflect an assessment that the Veteran's complaint of low back ache which extended to the left hip did not reflect evidence supporting a diagnosis of an underlying herniated nucleus pulposus (HNP).

On his December 1967 separation examination, the Veteran endorsed a history of recurrent low back pain.  An assessment of low back strain was provided.

Post-service, the Veteran submitted a Report of Accidental History (VA Form 21-4176) in June 1971 describing the onset of back pain in June 1966 while working on a truck tire.  An October 1971 private medical record noted the Veteran's history of chronic back and leg pain since December 1970 with the findings from a lumbar myelogram in September 1971, which was negative for a ruptured disc.  It was reported that the Veteran could not relate any specific injury other than hurting his back in the Army.  A diagnosis of chronic lumbar and sacroiliac pain was provided.

Thereafter, a June 1992 VA examination report reflected a diagnosis of low back syndrome with a history of levoscoliosis by x-ray.  Private treatment records reflected a history of surgical procedures on the lumbar spine.  Notably, clinic records in 1999 noted diagnoses of degenerative disc disease as well as mild scoliosis "of a degenerative nature." 

The Veteran had alleged aggravating a pre-existing low back disorder in service.  See VA Form 21-4138 received April 1992.  Otherwise, he reported rupturing 2 discs in service followed by a history of constant back troubles after service.  See VA Form 21-4138 received March 2005.  He had undergone multiple surgical procedures since 1994.  Id.  Alternatively, the Veteran argued that his low back disorder first became symptomatic in service requiring a hospitalization and placement on light duty.  See VA Form 21-4138 received March 2005.

Otherwise, the Veteran had reported periodic episodes of low back pain in high school and the military which "got better" until a lifting injury in August 1997.  See Private neurosurgery consultation dated January 1999.

The evidence added to the record since the RO's October 2005 rating decision includes more complete private treatment records of that reflect continuing treatment for a back disorder.  In pertinent part, an April 2001 report from Saint Joseph's Hospital of Atlanta reflects a diagnosis of "degenerative scoliosis" of the lumbar spine.

In this case, the April 2001 diagnosis of degenerative scoliosis corroborates a prior assessment of degenerative scoliosis considered by the RO in October 2005.  This assessment, if presumed true, supports a determination that the Veteran's scoliosis may be acquired rather than congenital in nature as previously determined by the RO.  Thus, the Board finds that this evidence is both new and material evidence which raises a reasonable possibility of substantiating the claim with the assistance of additional VA examination and opinion.  See Bostain v. West, 11 Vet. App. 124, 128 (1998) (corroborative evidence can constitute new and material evidence); Paller v. Principi, 3 Vet. App. 535 (1992) (a second physician's opinion which corroborated prior medical evidence was material, particularly were an apparent split of scientific opinion existed).

Consequently, the Shade threshold has been met and thereby triggers VA's duty to assist.  Therefore, the claim of service connection for scoliosis (claimed as back injury) is reopened.  38 U.S.C.A. § 5108, 7105; 38 C.F.R. § 3.156.  As addressed in the REMAND below, the Board finds that further development of the claim is necessary prior to final appellate review.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for scoliosis (claimed as back injury) is reopened.  To this extent only, the appeal is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Pertinent to the Veteran's claim for a back disorder, his STRs reveal that he entered service without notation of an abnormality.  Thus, he is presumed to have entered service in sound condition.  38 U.S.C.A. § 1111.  In service, the Veteran reported the onset of chronic low back pain with varying diagnoses of chronic low back strain and congenital scoliosis.  He describes an undocumented back injury prior to the onset of back pain, see VA Form 21-4176 received June 1971, which the Board finds credible given the proximity of the statement to the time of service discharge.

However, there are conflicting medical opinions as to whether the Veteran's scoliosis is degenerative or congenital in nature.  Therefore, the Board finds that VA examination is necessary in order to determine whether the Veteran's scoliosis (i) constitutes a congenital defect, and, if so, whether there is any additional disability due to a superimposed disease or injury during service; (ii) whether it constitutes a congenital disease, and, if so, whether it was aggravated by her period of active service beyond the natural progression, or (iii) constitutes an acquired disorder.  See 38 C.F.R. §§ 3.303(c), 4.9; VAOPGCPREC 82-90 (1990).  Furthermore, regardless of the scoliosis, the examiner must also determine whether any back disorder either manifested in service or is causally related to events in service.  

Pertinent to his acquired psychiatric disorder claim, the Veteran asserts that his psychiatric problems are due to witnessing soldiers return from Vietnam and/or are proximately due to the effects of his back disorder.  His VA clinic records primarily reflect assessments of depression and major depressive disorder diagnosed many years after service.  However, he had a positive screen for posttraumatic stress disorder (PTSD) in October 2010 due to an unspecified past traumatic event.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In light of the low threshold for providing medical examination and opinion as discussed in McLendon, the Board finds that the Veteran should be afforded VA examination to clarify his current psychiatric diagnoses and obtain opinion as to the etiology of those diagnoses.  Additionally, while on remand, the Veteran should be provided notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding a claim of entitlement to service connection for PTSD.

Referable to his claims for back and acquired psychiatric disorders, the Board notes that a March 2010 decision from the Social Security Administration (SSA) reflects that the Veteran was awarded disability benefits based on such disorders; however, no medical records from SSA have been obtained.  The Court has held that where there has been a determination with regard to Social Security benefits, the records concerning that decision must be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Therefore, a remand is necessary in order to obtain any outstanding documents from SSA concerning the Veteran's disability benefits.

Regarding his claims for increased ratings, the Veteran was most recently afforded VA examinations in March 2010 and February 2010 for his psoriasis and hemorrhoids, respectively.  Pertinent to his psoriasis claim, the Veteran testified in January 2013 that his psoriasis has generally been in remission.  However, he also reported residual scarring from his psoriasis that was tender and painful.  The Board finds that the Veteran should be provided examination to identify the nature of any scarring attributable to service-connected psoriasis.  Likewise, at his January 2013 hearing, the Veteran testified to an increase in symptomatology associated with his hemorrhoids.  In this regard, the Board notes that the Veteran currently holds the maximum schedular rating pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7336; however, it is necessary to afford him a VA examination to determine if he has any additional symptomatology associated with such disorder that is not contemplated by Diagnostic Code 7336.  See 38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111 (2008).

As relevant to all claims, the Board notes that the Veteran receives treatment through the VA facility in Atlanta, Georgia, and its affiliate locations.   The most recent records are dated in July 2011.  Therefore, while on remand, updated VA treatment records should be obtained.

Finally, it was noted at the January 2013 hearing that the Veteran was submitting additional evidence; however, no such evidence was received at the Board.  Rather, the only document received following the hearing was a VA Form 5571, Authorization to Disclose a Record in the Presence of a Third Party, in which the Veteran give his permission for his niece to be present at his hearing.  Therefore, while on remand, the Veteran should be provided another opportunity to submit any additional evidence, to include that referenced at the January 2013 Board hearing, relevant to his pending claims.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding a claim of entitlement to service connection for PTSD.  He should also be provided with an opportunity to submit any additional evidence, to include that referenced at the January 2013 Board hearing, relevant to his pending claims.

2.  Any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e). 

3.  Obtain updated VA treatment records from the VA facility in Atlanta, Georgia, and its affiliate locations dated from July 2011 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e). 

4.  After all outstanding records have been associated with the record, schedule the Veteran for a VA examination to ascertain the nature and etiology of any back disorder found to be present.  The claims folder and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

For purposes of this decision, the examiner is instructed to accept as true that the Veteran incurred a back injury in approximately June 1966 while working on a truck tire although there is no formal documentation.  See VA Form 21-4176 received June 1971.

The examiner should first identify all current diagnoses referable to the Veteran's back.  Thereafter, the examiner should offer an opinion on the following:

If scoliosis is diagnosed: 

(a) Does it constitute a defect or a disease (in general, a congenital abnormality that is subject to improvement or deterioration is considered a disease for VA purposes according to VAOPGCPREC 82-90)?  In providing this opinion, the examiner should reconcile the conflicting diagnoses of congenital scoliosis and degenerative scoliosis with an explanation as to how one may medically differentiate between the two diagnoses.

(b) If the Veteran's scoliosis is considered a defect, was there additional disability due to disease or injury superimposed upon such defect during service?  If so, please identify the additional disability.

(c) If the examiner finds that the Veteran's scoliosis is a disease, was it aggravated by military service beyond the natural progression?  Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms. 
   
(d) Alternatively, if the examiner determines that the Veteran's scoliosis is acquired in nature, he should offer an opinion as to whether there is clear and unmistakable evidence (undebatable) that such disorder existed prior to service and, if so, whether there is clear and unmistakable evidence that such disorder was not aggravated (increased in severity beyond the natural progression) during service.

For any diagnosed back disorder other than scoliosis: 

Is it at least as likely as not (50 percent probability or greater) that such diagnosed back disorder is related to the Veteran's military service, to include the accepted history of back injury in approximately June 1966 and his in-service complaints of low back pain which included a diagnosis of chronic low back strain.

In offering such opinions, the examiner should consider the full record to include the Veteran's lay statements regarding service incurrence and continuity of symptomatology.  The rationale for any opinion offered should be provided.

5.  After all outstanding records have been associated with the record, schedule the Veteran for a VA examination to ascertain the nature and etiology of any acquired psychiatric disorder found to be present.  The claims folder and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria. 

The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and, if so, identify the specific stressors that support such diagnosis.

For each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not that any such disorder is related to the Veteran's military service, to witnessing soldiers return from Vietnam.

For each currently diagnosed acquired psychiatric disorder, the examiner should also an opinion as to whether it is at least as likely as not that such is caused OR aggravated beyond the normal progress of the disorder by his back disorder.

In offering such opinions, the examiner should consider the full record to include the Veteran's lay statements regarding service incurrence and continuity of symptomatology.  The rationale for any opinion offered should be provided.

6.  After all outstanding records have been associated with the record, schedule the Veteran for a VA examination to ascertain the nature and severity of his psoriasis.  The claims folder and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

The examiner should identify the nature and severity of all symptoms found to be attributed to the Veteran's psoriasis, to include any scarring found to be present.  If such scarring is attributable to the Veteran's psoriasis, the examiner should fully describe the nature and severity of such scarring, to include the Veteran's reports of pain and tenderness.

7.  After all outstanding records have been associated with the claims file, schedule the Veteran for a VA examination to ascertain the nature and severity of his hemorrhoids.  The claims folder and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.   

The examiner should identify the nature and severity of all symptoms found to be attributed to the Veteran's hemorrhoids.  

8.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any of the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


